 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8
      E.L.A. and O.L.C.,
                                                          Case No. 2:20-cv-1524
 9
                           Plaintiffs,
10
                      v.                                  PLAINTIFFS’ MOTION TO PROCEED
                                                          UNDER PSEUDONYMS AND FOR
11
      UNITED STATES OF AMERICA,                           PROTECTIVE ORDER
12
                           Defendant.                     Noted for: October 30, 2020
13
                                            INTRODUCTION
14
            Plaintiffs E.L.A. and O.L.C. respectfully move for an order allowing them to proceed
15
     under pseudonyms in this matter and for entry of a protective order protecting their identity.
16
     Plaintiffs are a father and son who entered this country in June 2018 seeking asylum, but who
17
     were separated at the border pursuant to the U.S. government’s policy of forcibly taking refugee
18
     children from their parents. Pursuant to this policy, Plaintiff E.L.A. and his son O.L.C were
19
     forcibly separated for nine months, during which time O.L.C. was physically and sexually
20
     abused, medicated without parental consent, and further mistreated by persons in whose care the
21
     government had placed him. As set forth in the Complaint (ECF No. 1), which Plaintiffs
22
     incorporate by reference, the trauma Plaintiffs and other refugee families suffered was not an
23
     incidental byproduct of the government’s policy. It was the very point. The U.S. government
24
     PS.’ MOT. TO PROCEED UNDER PSEUDONYMS – 1                  NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1524                                                   615 Second Avenue, Suite 400
                                                                                       Seattle, WA 98104
                                                                                      Tel. (206) 957-8611
 1 sought to inflict extreme emotional distress and other harms in order to deter parents and

 2 children from seeking asylum in this country. Through this action, Plaintiffs seek damages under

 3 the Federal Tort Claim Act (FTCA) for the harms inflicted upon them by government officials.

 4           Given the serious and sensitive nature of the abuse experienced by O.L.C., and the risk to

 5 both E.L.A. and O.L.C. of harassment, retaliation, and—should they be denied asylum—further

 6 persecution in their home country, Plaintiffs respectfully request leave to proceed

 7 pseudonymously. Plaintiffs will disclose their identities to government counsel who appear in

 8 this case. However, public disclosure of their identity is neither necessary nor warranted.

 9 Plaintiffs should not be required to disclose the details of O.L.C.’s abuse, or expose themselves

10 to retaliation, public vitriol, or further harm in order to vindicate their legal rights.

11                                              ARGUMENT

12           The law is well-settled that parties to litigation may proceed using a pseudonym with

13 leave of the court. See, e.g., Santa Fe Indep. Sch. Dist. v. Doe, 530 U.S. 290, 294 n.1 (2000)

14 (noting that the district court had permitted the plaintiffs “to litigate anonymously to protect them

15 from intimidation or harassment”).

16           Parties may proceed under a pseudonym “in special circumstances when the
             party’s need for anonymity outweighs prejudice to the opposing party and the
17           public’s interest in knowing the party’s identity.” Does I thru XXIII v. Advanced
             Textile Corp., 214 F.3d 1058 (9th Cir. 2000). Additionally, where a pseudonym is
18           used to protect a party from retaliation, courts must consider the following: (1) the
             severity of the harm threatened; (2) the reasonableness of the anonymous party’s
19           fears; (3) the anonymous party’s vulnerability to retaliation; (4) the prejudice to
             the opposing party; and [(5)] whether the public interest “would be best served by
20           requiring that the litigants reveal their identities.” Id. at 1068–69 (internal
             citations omitted).
21
     Karnoski v. Trump, No. 17-cv-01297-MJP, 2017 WL 11431253, at *1 (W.D. Wash. Oct. 10,
22
     2017). Consistent with Does I thru XXIII and other Ninth Circuit precedent, this Court regularly
23
     permits parties to proceed pseudonymously in appropriate circumstances. See, e.g., id.; J.J. v.
24
     PS.’ MOT. TO PROCEED UNDER PSEUDONYMS – 2                     NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1524                                                      615 Second Avenue, Suite 400
                                                                                          Seattle, WA 98104
                                                                                         Tel. (206) 957-8611
 1 Olympia Sch. Dist., No. 16-cv-5060-BHS, 2016 WL 3597784, *2 (W.D. Wash. July 5, 2016)

 2 (permitting plaintiff, who was now an adult, to proceed using his initials where “he alleges he

 3 was the victim of sexual assault when he was a minor”); R.P. v. Seattle Sch. Dist., No. 13-cv-

 4 2218-MJP, 2014 WL 639408, at *1 (W.D. Wash. Feb. 18, 2014) (same); A.B.T. v. U.S.

 5 Citizenship & Immigration Servs., No. 2:11-cv-02108-RAJ, 2012 WL 2995064, at *6 (W.D.

 6 Wash. July 20, 2012) (permitting asylum-seeking plaintiffs to proceed using their initials).

 7           This case falls squarely within the type of cases where courts have recognized the

 8 primacy of a party’s privacy interests.

 9           1.      The Litigation Concerns Information of a Sensitive and Highly Personal
                     Nature.
10
             The forcible separation of Plaintiffs by Defendant’s employees was profoundly traumatic
11
     for Plaintiffs. That intentional infliction of emotional distress is the precise basis of Plaintiff’s
12
     first claim for relief. Compl. ¶¶ 8.3-87. Airing the details of that government-caused trauma for
13
     the world to see should not be the price of seeking redress for the wrongs done to Plaintiffs.
14
             Moreover, O.L.C. was a minor at the time of the events described in the Complaint.
15
     Compl. ¶ 16. Over the course of nine months, the abuse O.L.C. experienced from staff at
16
     Lincoln Hall Boys Haven ranged from bullying and harassment to sexual abuse, resulting in two
17
     different “Sexual Abuse Serious Incident Reports” being filed. Id. ¶¶ 59-75. Any abused child
18
     deserves their privacy, and child sexual abuse victims are particularly vulnerable to further
19
     trauma should they be forced to publicly disclose the details of their experience. This Court has
20
     regularly protected the identities of child sexual abuse victims, and should do so here as well.
21
     See, e.g., A.T. v. Everett Sch. Dist., 300 F. Supp. 3d 1243, 1247 n.1 (W.D. Wash. 2018) (noting
22
     that the court had allowed the victim of sexual abuse to proceed under a pseudonym); Aurora v.
23
     Sheely, No. 16-cv-1358-RSM, 2017 WL 615383, at 1* n.1 (W.D. Wash. Feb. 15, 2017) (same);
24
     PS.’ MOT. TO PROCEED UNDER PSEUDONYMS – 3                     NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1524                                                      615 Second Avenue, Suite 400
                                                                                          Seattle, WA 98104
                                                                                         Tel. (206) 957-8611
 1 J.J., 2016 WL 3597784, at *2 (“‘[T]he public generally has a strong interest in protecting the

 2 identities of sexual assault victims so that other victims will not be deterred from reporting such

 3 crimes.’” (quoting Doe v. Penzato, C10-5154MEJ, 2011 WL 1833007, at *3 (N.D. Cal. May 13,

 4 2011)); R.P., 2014 WL 639408, at *1 (also quoting Penzato).

 5          2.      Disclosure Poses a Risk of Retribution and Further Harm to Plaintiffs.

 6          As the government recognizes, publicly revealing the true names of asylum-seekers could

 7 put them at risk of serious retaliatory harm should they be denied asylum and removed to their

 8 native country. As set out in the Complaint, E.L.A. and O.L.C. are part of an indigenous Maya

 9 people native to southeastern Guatemala and western Honduras. Compl. ¶ 19. They fled to the

10 United States after E.L.A. received death threats in Plaintiffs’ native Guatemala because he is a

11 political activist who advocates for indigenous land rights. Id. In July 2018, however, the U.S.

12 government deported E.L.A., while continuing to detail O.L.C., in violation of the Immigration

13 and Nationalization Act, see, e.g., 8 U.S.C. § 1158, and a federal court order in Ms. L. v. U.S.

14 Immigration and Customs Enforcement, Case No. 18-cv-428 (S.D. Cal.), requiring the family’s

15 reunification. Id. ¶ 43. E.L.A.’s Guatemalan persecutors soon learned that he had returned to

16 Guatemala, and tried to kill him. Id. ¶ 44. With the help of a nonprofit organization, E.L.A. was

17 able to return to the United States under the federal district court’s order in the Ms. L. litigation.

18 Id. ¶ 45. Plaintiffs’ application for asylum is currently pending. Id. ¶ 46.

19          The federal government protects the confidentiality of asylum-seekers by regulation. See

20 8 C.F.R. § 208.6; cf. Fed. R. Civ. P. 5.2(c) (limiting remote access to case files in cases involving

21 “immigration benefits or detention”). According to U.S. Citizenship and Immigration Services:

22          Public disclosure of asylum-related information may subject the claimant to
            retaliatory measures by government authorities or non-state actors in the event
23          that the claimant is repatriated, or endanger the security of the claimant’s family
            members who may still be residing in the country of origin. Moreover, public
24          disclosure might, albeit in some limited circumstances, give rise to a plausible
     PS.’ MOT. TO PROCEED UNDER PSEUDONYMS – 4                    NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1524                                                     615 Second Avenue, Suite 400
                                                                                         Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
 1          protection claim where one would not otherwise exist by bringing an otherwise
            ineligible claimant to the attention of the government authority or non-state actor
 2          against which the claimant has made allegations of mistreatment.

 3 USCIS Asylum Division, Fact Sheet: Federal Regulations Protecting the Confidentiality of

 4 Asylum Applicants at 2 (Oct. 18, 2012), available at https://www.uscis.gov/sites/default/files/

 5 document/fact-sheets/Updated_Fact_Sheet_on_Confidentiality_10_18_12.pdf. Disclosure of

 6 Plaintiffs’ identities, the facts concerning their persecution, and the details of their detention

 7 experience all put Plaintiffs at risk of persecution should they be forced to return to Guatemala,

 8 and put their family members who remain there at risk as well.

 9          In addition, Plaintiffs’ reasonably fear harassment in the United States. The U.S.

10 government’s policy of separating families at the border has been the focus of significant public

11 interest, press attention, and controversy. Plaintiffs fear that seeking redress for the harm done to

12 them under the policy could prejudice their efforts to obtain asylum, or subject them to

13 harassment from those who support the government’s policies.

14          For these reasons as well, the risk of harm to Plaintiffs stemming from the public

15 disclosure of their identities weighs heavily in favor of permitting them to proceed

16 pseudonymously. See, e.g., A.B.T., No. 2:11-cv-02108-RAJ, 2012 WL 2995064, at *6.

17          3.      There Is No Risk Of Prejudice To Defendant.

18          The crux of this lawsuit is Defendant’s liability for the harm Plaintiffs suffered as a direct

19 result of the family separation policy. As other courts have found, where the plaintiff’s identity

20 is not itself a material fact in the lawsuit, allowing a plaintiff to proceed anonymously causes no

21 prejudice. See Sealed Plaintiff v. Sealed Defendant #1, 537 F.3d 185, 190 (2d Cir. 2008) (citing

22 Doe v. Del Rio, 241 F.R.D. 2d 154, 157 (S.D.N.Y. 2006) (“[B]ecause of the purely legal nature

23 of the issues presented or otherwise, there is an atypically weak public interest in knowing the

24 litigant’s identities.”)); Doe v. Barrow Cty., 219 F.R.D. 189, 194 (N.D. Ga. 2003) (granting a
     PS.’ MOT. TO PROCEED UNDER PSEUDONYMS – 5                    NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1524                                                     615 Second Avenue, Suite 400
                                                                                         Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
 1 motion to proceed under a pseudonym where the “plaintiff plays a relatively minor role”).

 2          Moreover, Plaintiffs previously identified themselves to the relevant U.S. government

 3 agencies in their October 10, 2019, Notification of Incident and Claim for Damages Under the

 4 Federal Tort Claims Act, see Compl. ¶ 11, and when Defendant’s counsel appears in this case,

 5 Plaintiffs will promptly provide counsel with their true identities. For this additional reason,

 6 allowing Plaintiffs to proceed under pseudonyms will not unfairly prejudice Defendant.

 7          4.      Allowing Plaintiffs to Proceed Under Pseudonyms Is in the Public Interest.

 8          Where the defendant is either a government entity or official, courts routinely count the

 9 public interest factor as weighing in favor of leave to proceed under a pseudonym. See, e.g.,

10 E.W. v. N.Y. Blood. Ctr., 213 F.R.D. 108, 111 (E.D.N.Y. 2003) (“[W]here a plaintiff attacks

11 governmental activity . . . the plaintiff’s interest in proceeding anonymously is considered

12 particularly strong.”). This is because the plaintiff “presumably represents a minority interest

13 (and may be subject to stigmatization), and there is arguably a public interest in a vindication of

14 his rights,” while “the government is viewed as having a less significant interest in protecting its

15 reputation from damaging allegations than the ordinary individual defendant.” Id. The

16 ramifications of forcing Plaintiffs to reveal their identities publicly in order to pursue their claims

17 arising from government misconduct would be sweeping and would limit access to the courts for

18 any citizen with a legitimate fear of mistreatment treatment or retaliation by the government.

19 The public interest therefore weighs in favor of allowing Plaintiffs to proceed using a

20 pseudonym.

21                                            CONCLUSION

22          To require Plaintiffs to disclose their identities publicly risks further traumatizing

23 Plaintiffs and puts them at risk of harassment and further persecution. Conversely, by pursuing

24 this case under a pseudonym, E.L.A. and O.L.C. will be able to vindicate their rights without
     PS.’ MOT. TO PROCEED UNDER PSEUDONYMS – 6                    NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1524                                                     615 Second Avenue, Suite 400
                                                                                         Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
 1 precluding Defendant from being able to litigate this case or detracting from the public’s ability

 2 to appreciate the issues at stake. Plaintiffs therefore respectfully request that this Court grant the

 3 Motion and enter Plaintiffs’ proposed form of protective order.

 4 DATED this 15th day of October, 2020.

 5 Respectfully submitted,

 6 s/ Matt Adams                                         s/ Susan Baker Manning
   Matt Adams, WSBA No. 28287                            MORGAN, LEWIS & BOCKIUS LLP
 7 s/ Aaron Korthuis                                     Susan Baker Manning*
   Aaron Korthuis, WSBA No. 53974                        1111 Pennsylvania Avenue NW
 8 NORTHWEST IMMIGRANT RIGHTS                            Washington, D.C. 20004
   PROJECT                                               Tel: +1.202.739.3000
 9 615 Second Avenue, Suite 400                          Fax: +1.202.739.3001
   Seattle, Washington 98104                             susan.manning@morganlewis.com
10 Tel: +1.206.957.8611
   Fax: +1.206.587.4025                                  Elizabeth M. Chiaviello*
11 matt@nwirp.org                                        Nicholaus E. Floyd*
   aaron@nwirp.org                                       MORGAN, LEWIS & BOCKIUS LLP
12                                                       1000 Louisiana Street, Suite 4000
                                                         Houston, Texas 77002
13                                                       Tel: +1.713.890.5000
                                                         Fax: +1.713.890.5001
14                                                       elizabeth.chiaviello@morganlewis.com
                                                         nicholaus.floyd@morganlewis.com
15
                                                         * Pro hac vice application forthcoming
16
                                  Counsel for Plaintiffs E.L.A. and O.L.C.
17

18

19

20

21

22

23

24
     PS.’ MOT. TO PROCEED UNDER PSEUDONYMS – 7                   NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1524                                                    615 Second Avenue, Suite 400
                                                                                        Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
 1                                     CERTIFICATE OF SERVICE

 2         I hereby certify that on October 15, 2020, I electronically filed the foregoing document

 3 and accompanying proposed order with the Clerk of the Court using the CM/ECF system. I

 4 further certify that I have mailed Defendant United States of America a copy of this document

 5 and the accompanying proposed order via certified, first class mail.

 6         Dated: October 15, 2020

 7         s/ Matt Adams
           Matt Adams
 8         Email: matt@nwirp.org
           Northwest Immigrant Rights Project
 9         615 Second Ave., Ste 400
           Seattle, WA 98104
10         (206) 957-8611

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     PS.’ MOT. TO PROCEED UNDER PSEUDONYMS – 8                NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1524                                                 615 Second Avenue, Suite 400
                                                                                     Seattle, WA 98104
                                                                                    Tel. (206) 957-8611
